Title: To Alexander Hamilton from Tench Coxe, [20 May 1792]
From: Coxe, Tench
To: Hamilton, Alexander



Dear Sir.
[Philadelphia, May 20, 1792]

I understand from Mrs. Hamilton that you do not expect to return from Newark for several days from which I conclude that you mean to make a complete arrangement of the Business of the Manufacturing Society. I am heartily glad of this tho I could have wished you were returned as I have gone thro the preparation of all the instructions, forms &ca. which are rendered necessary by the Alterations in the Excise System. Could I have passed them under your Eye on Friday when they were completed the greater part of them might have gone forward on Monday. Mr. Barton entered with me on Saturday, and I am satisfied he will prove an Acquisition. I find that Mr. Rittenhouse & his other friends have advised him to it.
The contractors have delivered 33,000 Drs. worth of clothing & have recd. 43,000 drs. in Money including Smiths Bill accepted by you, which I should rather have said was recd. by Smith. I find they have about 5000 Drs. worth of goods on hand not made up, and are really going on well.
I do not perceive any inconvenience which has occured from your absence except that the preparations for the opening of the new loan can not go on. I had a pretty full conversation with the Comptr. in the first part of the Week and gave him a copy of the law which I advised him to transmit it to you with some of the Remarks, wch. struck us. There is no provision in the law for the payment of the Interest, but I believe the other acts will be found to provide for it tho I have not yet examined them. I hope you had time to write the Comptr. by Saturday’s mail.
A letter was recd. by the Georgia Mail for the President which I transmitted to Mt. Vernon.
You some time ago mentioned your wish that I should partake in the Management of the New Jersey Manufg. Society. As I conceive the legal impropriety not to exist, if the Stock is not composed of the debt of the U. S. nor of any State I mention to you that I shall not hesitate to take a concern. My wish to aid so salutary a plan, which has been devised by you & therefore will interest your feelings will render me perfectly disposed to use my best Endeavours to promote it, if I take but a single Share. The interdiction of commerce is not applied to the Commr. of the Reve. The Objects forbidden are “the funds or debts of the U. S & of any state and every kind of public property of either.” & no others.
Receipts for 38,000 Drs. have been recd. from the supervisor of Masstts.

Letters from Mr. Marshall to Col Carrington & from the latter to you shew an uneasiness about the Revenue law to exist in part of Kentucky. The new Act will diminish their opposition, because it is so much more favorable to them than the former, & because it proves that there is no Idea of a Repeal.
I have the Honor to be with respectful Attachment, dr. sir, yr most obedt & hum. servt.
Tench Coxe
Philada Sunday Night 11 OClock.

The defect in the new law in regard to the return of Spirits distilled in the U.S. which have been exported to foreign Countries appears to be in a considerable degree cured by the prohibition to import any distilled Spirits in marked Casks. They might be shifted into other Casks, but the proof of their identity might be made very difficult and they could not be moved without being marked & certified, nor marked & certified without paying duty. This is a hasty View of the Matter, which will require further Examn., but the door of danger is not so open as it at first appeared.
